DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a computer-readable storage medium” which covers both statutory and non-statutory subject matter as the storage medium may be construed to read on both non-transitory media and transitory signals.  See MPEP 2106.03.  This claim may be made patent eligible by amending the claim to recite “A --non-transitory-- computer-readable storage medium…”.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primessnig (US Publication No. 2015/0148958).
Primessnig teaches:
Re claim 1.  A computer-implemented method comprising: 
receiving, for a robot, a definition of a plurality of sensor-based skills to be executed in sequence, wherein each skill is associated with an entry point and an exit point (Figures 4A-4C; and paragraph [0038]: manufacturing programs with global start point P1 and global end point P1 used for each of the different trajectories of the different manufacturing programs.  Paragraph [0019]: the robot’s actions are sensor-based); 
generating a motion plan for the robot (Figure 4A), including: 
generating, for a first skill of the plurality of sensor-based skills, a first path from a first entry point of the first skill to a second point at which a sensor-based interaction of the first skill begins (Figure 4A; and paragraph [0038]: path from P1 to P7, where P1 is a start point, and P7 is dependent on the strategic point P9 where a gripper deposits a workpiece.), and 
generating, for the first skill of the plurality of sensor-based skills, a second path from a third point at which the sensor-based interaction of the first skill ends to a first exit point of the first skill (Figure 4A; and paragraph [0038]: path from P11 to P1, where P11 is a dynamic position dependent on the strategic point P9 where a gripper deposits a workpiece, and P1 is an exit point.); and 
executing the motion plan for the robot, thereby causing the robot to move from the first entry point of the first skill along the first path to the second point at which the sensor-based interaction of the first skill begins, to perform sensor-based interaction of the first skill, and to move from the third point at which sensor-based interaction of the first skill ends to the first exit point of the first skill (Figure 4A and paragraph [0038]: Moving through P1 through P11, and back to P1.).

Re claim 2.  Wherein the first exit point of the first skill corresponds to a second entry point for a second skill of the plurality of sensor-based skills (paragraph [0038]: point P1 is a global point which is used for each of the different trajectories of the different manufacturing programs.).

Re claim 3.  Wherein generating the second path comprises generating a path directly from the third point at which sensor-based interaction of the first skill ends to a fourth point at which a sensor-based interaction of a second skill begins (paragraph [0038]: “the TCP returns to the position P1 directly from the point P11 via the points P5, P4, P3 and P2” and will then, upon executing the next manufacturing program, pass directly from P1 to P7, which is dependent on the strategic point P9 where a gripper deposits a workpiece.).

Re claim 4.  Wherein generating a path directly from the third point at which sensor-based interaction of the first skill ends to a fourth point at which a sensor-based interaction of a second skill begins comprises determining that the path directly from the third point at which sensor-based interaction of the first skill ends to the fourth point at which a sensor-based interaction of a second skill begins does not cross a boundary of a workspace footprint (Figure 4A; and paragraph [0038]: “Such a trajectory enables that the area 32 enclosed by the trajectory 30 from P5 to P5 is not crossed by the TCP, so the area 32 may be reserved for another object like another robot.”).

Re claim 5.  Wherein generating the first path and the second path comprises enforcing a footprint constraint (Figure 4A; and paragraph [0038]: “Such a trajectory enables that the area 32 enclosed by the trajectory 30 from P5 to P5 is not crossed by the TCP, so the area 32 may be reserved for another object like another robot.”).

Re claim 7.  Wherein the footprint constraint defines a volume for a workspace of the robot, and enforcing the footprint constraint comprises generating the first path and the second path that each cause the robot to remain outside of the volume defined by the footprint constraint (Figure 4A; and paragraph [0038]: “Such a trajectory enables that the area 32 enclosed by the trajectory 30 from P5 to P5 is not crossed by the TCP, so the area 32 may be reserved for another object like another robot.”).

Re claim 8.  A system comprising: 
one or more processors (paragraph [0049]); and 
a non-transitory storage medium (paragraph [0050]) storing computer instructions operable to cause the one or more processors to perform operations comprising: 
receiving, for a robot, a definition of a plurality of sensor-based skills to be executed in sequence, wherein each skill is associated with an entry point and an exit point (Figures 4A-4C; and paragraph [0038]: manufacturing programs with global start point P1 and global end point P1 used for each of the different trajectories of the different manufacturing programs.  Paragraph [0019]: the robot’s actions are sensor-based); 
generating a motion plan for the robot (Figure 4A), including: 
generating, for a first skill of the plurality of sensor-based skills, a first path from a first entry point of the first skill to a second point at which a sensor-based interaction of the first skill begins (Figure 4A; and paragraph [0038]: path from P1 to P7, where P1 is a start point, and P7 is dependent on the strategic point P9 where a gripper deposits a workpiece.), and 
generating, for the first skill of the plurality of sensor-based skills, a second path from a third point at which the sensor-based interaction of the first skill ends to a first exit point of the first skill (Figure 4A; and paragraph [0038]: path from P11 to P1, where P11 is a dynamic position dependent on the strategic point P9 where a gripper deposits a workpiece, and P1 is an exit point.); and 
executing the motion plan for the robot, thereby causing the robot to move from the first entry point of the first skill along the first path to the second point at which the sensor-based interaction of the first skill begins, to perform sensor-based interaction of the first skill, and to move from the third point at which sensor-based interaction of the first skill ends to the first exit point of the first skill (Figure 4A and paragraph [0038]: Moving through P1 through P11, and back to P1.).

Re claim 9.  Wherein the first exit point of the first skill corresponds to a second entry point for a second skill of the plurality of sensor-based skills (paragraph [0038]: point P1 is a global point which is used for each of the different trajectories of the different manufacturing programs.).

Re claim 10.  Wherein generating the second path comprises generating a path directly from the third point at which sensor-based interaction of the first skill ends to a fourth point at which a sensor-based interaction of a second skill begins (paragraph [0038]: “the TCP returns to the position P1 directly from the point P11 via the points P5, P4, P3 and P2” and will then, upon executing the next manufacturing program, pass directly from P1 to P7, which is dependent on the strategic point P9 where a gripper deposits a workpiece.).

Re claim 11.  Wherein generating a path directly from the third point at which sensor-based interaction of the first skill ends to a fourth point at which a sensor-based interaction of a second skill begins comprises determining that the path directly from the third point at which sensor-based interaction of the first skill ends to the fourth point at which a sensor-based interaction of a second skill begins does not cross a boundary of a workspace footprint (Figure 4A; and paragraph [0038]: “Such a trajectory enables that the area 32 enclosed by the trajectory 30 from P5 to P5 is not crossed by the TCP, so the area 32 may be reserved for another object like another robot.”).  

Re claim 12. Wherein generating the first path and the second path comprises enforcing a footprint constraint (Figure 4A; and paragraph [0038]: “Such a trajectory enables that the area 32 enclosed by the trajectory 30 from P5 to P5 is not crossed by the TCP, so the area 32 may be reserved for another object like another robot.”).

Re claim 14. Wherein the footprint constraint defines a volume for a workspace of the robot, and enforcing the footprint constraint comprises generating the first path and the second path that each cause the robot to remain outside of the volume defined by the footprint constraint (Figure 4A; and paragraph [0038]: “Such a trajectory enables that the area 32 enclosed by the trajectory 30 from P5 to P5 is not crossed by the TCP, so the area 32 may be reserved for another object like another robot.”).

Re claim 15.  A computer-readable storage medium comprising instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
receiving, for a robot, a definition of a plurality of sensor-based skills to be executed in sequence, wherein each skill is associated with an entry point and an exit point (Figures 4A-4C; and paragraph [0038]: manufacturing programs with global start point P1 and global end point P1 used for each of the different trajectories of the different manufacturing programs.  Paragraph [0019]: the robot’s actions are sensor-based); 
generating a motion plan for the robot (Figure 4A), including: 
generating, for a first skill of the plurality of sensor-based skills, a first path from a first entry point of the first skill to a second point at which a sensor-based interaction of the first skill begins (Figure 4A; and paragraph [0038]: path from P1 to P7, where P1 is a start point, and P7 is dependent on the strategic point P9 where a gripper deposits a workpiece.), and 
generating, for the first skill of the plurality of sensor-based skills, a second path from a third point at which the sensor-based interaction of the first skill ends to a first exit point of the first skill (Figure 4A; and paragraph [0038]: path from P11 to P1, where P11 is a dynamic position dependent on the strategic point P9 where a gripper deposits a workpiece, and P1 is an exit point.); and 
executing the motion plan for the robot, thereby causing the robot to move from the first entry point of the first skill along the first path to the second point at which the sensor-based interaction of the first skill begins, to perform sensor-based interaction of the first skill, and to move from the third point at which sensor-based interaction of the first skill ends to the first exit point of the first skill (Figure 4A and paragraph [0038]: Moving through P1 through P11, and back to P1.).

Re claim 16.  Wherein the first exit point of the first skill corresponds to a second entry point for a second skill of the plurality of sensor-based skills (paragraph [0038]: point P1 is a global point which is used for each of the different trajectories of the different manufacturing programs.).  

Re claim 17.  Wherein generating the second path comprises generating a path directly from the third point at which sensor-based interaction of the first skill ends to a fourth point at which a sensor-based interaction of a second skill begins (paragraph [0038]: “the TCP returns to the position P1 directly from the point P11 via the points P5, P4, P3 and P2” and will then, upon executing the next manufacturing program, pass directly from P1 to P7, which is dependent on the strategic point P9 where a gripper deposits a workpiece.).  

Re claim 18.  Wherein generating a path directly from the third point at which sensor-based interaction of the first skill ends to a fourth point at which a sensor-based interaction of a second skill begins comprises determining that the path directly from the third point at which sensor-based interaction of the first skill ends to the fourth point at which a sensor-based interaction of a second skill begins does not cross a boundary of a workspace footprint (Figure 4A; and paragraph [0038]: “Such a trajectory enables that the area 32 enclosed by the trajectory 30 from P5 to P5 is not crossed by the TCP, so the area 32 may be reserved for another object like another robot.”).  

Re claim 19.  Wherein generating the first path and the second path comprises enforcing a footprint constraint (Figure 4A; and paragraph [0038]: “Such a trajectory enables that the area 32 enclosed by the trajectory 30 from P5 to P5 is not crossed by the TCP, so the area 32 may be reserved for another object like another robot.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Primessnig (US Publication No. 2015/0148958) as applied to claims 5, 12, and 19 above, and further in view of Kamoi et al. (US Publication No. 2018/0161988).
The teachings of Primessnig have been discussed above.  Primessnig fails to specifically teach: (re claims 6, 13, and 20) wherein the footprint constraint defines a volume for a workspace of the robot, and enforcing the footprint constraint comprises generating the first path and the second path that each cause the robot to remain within the volume defined by the footprint constraint.
	Kamoi teaches, at Figures 6 and 7, and the abstract, such robots may operate within an operable area.  This ensures the robots do not move into an unknown region which may have obstacles.
In view of Kamoi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Primessnig, (re claims 6, 13, and 20) wherein the footprint constraint defines a volume for a workspace of the robot, and enforcing the footprint constraint comprises generating the first path and the second path that each cause the robot to remain within the volume defined by the footprint constraint; since Kamoi teaches such robots may operate within an operable area.  This ensures the robots do not move into an unknown region which may have obstacles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664